Citation Nr: 0700361	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  00-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left trigeminal neuropathy.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2003, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2004, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  Pursuant to the 
Court's Remand, the Board remanded the case to the 
originating agency for further evidentiary development in 
January 2005.  The case has again been returned to the Board 
for further appellate action.

The Board also notes that in February 2006 the veteran was 
provided a supplemental statement of the case addressing the 
issue of entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  In the cover letter sent with the 
statement of the case, he was informed of the requirement 
that he submit a timely substantive appeal to perfect his 
appeal on this new issue.  The issue was not thereafter 
addressed in any correspondence from the veteran.  Therefore, 
the Board has concluded that he is not currently seeking 
appellate review with respect to this issue.


FINDING OF FACT

The manifestations of the veteran's left trigeminal 
neuropathy more nearly approximate moderate incomplete 
paralysis than severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left trigeminal neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code 8205 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's clam was originally 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that in the statement of the case, the veteran was 
informed of the requirements for a higher rating.  In a July 
2001 letter, he was informed of the assistance that VA would 
provide to obtain evidence on his behalf.  In a March 2003 
informal hearing presentation, his representative indicated 
that the veteran informed him that he had submitted all 
available non-VA medical records pertinent to his claim and 
that no other information pertinent to the issue on appeal 
exists.  In their September 2004 joint motion, the parties 
did not identify any error or deficiency in the notice 
provided by VA.  In July 2006, following the Board's remand, 
he was sent a cover letter with a supplemental statement of 
the case.  The letter requested him to submit any pertinent 
evidence in his possession and to identify any other evidence 
he desired VA to obtain on his behalf.  

Although the veteran has not been provided specific notice 
with respect to the effective-date element of his claim for a 
higher initial rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for a higher rating will be assigned, so the 
failure to provide notice with respect to this element of the 
claim was no more than harmless error.  Moreover, the 
evidence pertinent to the effective-date element of the claim 
is essentially the same as that pertinent to establishing 
entitlement to a higher disability evaluation.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records identified by him.  The veteran has 
not identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in July 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In a February 1999 rating decision, the veteran was granted 
service connection and a 10 percent disability rating for 
left trigeminal neuropathy, effective October 2, 1998.

In August 1995 the veteran had a tooth extracted at a VA 
Medical Center (VAMC).  Private outpatient treatment records 
show that in December 1995 the veteran began complaining of 
chronic left facial pain.  In September 1996 he was diagnosed 
with left division II trigeminal neuropathy by G.N., his 
private physician.  In October 1997 G.N. noted that the 
veteran had a deformed facial feature due to a seemingly 
caved-in left zygomatic arch resulting in a twisted face, 
thought to be due to infection.  Treatment records from 
Midlands Neurology from March 1997 to August 1997 show that 
light touch, pinprick, and vibratory sensation was preserved 
in the veteran's face, and there were no significant areas of 
allodynia or hypopathia noted over the maxillary or 
mandibular branch of the trigeminal nerve.  In addition, VAMC 
outpatient treatment records show that the veteran was 
diagnosed with left trigeminal neuralgia affecting the V2 and 
V3 nerve roots with chronic pain and mild face droop and 
decreased forehead wrinkle in June 1998.   

In June 2000 the veteran was provided a VA examination.  He 
complained of a tremor and pain on the left side of his face.  
He stated that he treated his intense facial pain with 
medication with some success.  Upon neurological examination, 
the veteran's cranial nerves, including the trigeminal nerve, 
were found to be normal.  He had good corneal reflexes and 
masticatory muscles.  He had no visual defects, and normal 
eye movement and coordination.  The diagnosis was trigeminal 
neuralgia under partial control with medication.  The 
examiner noted that the veteran had a mild functional tremor 
of the left upper extremity.  

The veteran was afforded a VA dental examination in August 
2001.  He complained of pain involving his left cheek under 
the eye, his left forehead, the left top of his head, and the 
back of the neck radiating to the left arm and leg.  He also 
described periodic swelling under his left eye, pain in the 
left hard palate and left maxillary edentulous ridge when 
chewing, and parasthesia over the left cheek.  The examiner 
was unable to confirm or deny the veteran's claims that he 
developed these complications following a tooth extraction in 
1995.  

In September 2001 the veteran was provided a VA neurological 
examination.  The examiner noted that there was no claims 
folder available for review.  The veteran complained of pain 
in his left jaw that radiated to the back of his head.  He 
also complained of numbness on the left side of his face, 
twitching, and a tremor.  Examination of the nerves showed 
nonspecific numbness of the left face in a patchy 
distribution inconsistent with any cranial nerve 
distribution.  There was normal sensation at the inner aspect 
of the left cheek.  There was no evidence of facial paralysis 
and the rest of the cranial nerves were intact.  The 
diagnosis was a history of dental extraction with nonspecific 
numbness of the left side of the face with pain in the left 
jaw.  The examiner found that there was no evidence of 
cranial nerve compromise and the veteran's left face numbness 
was of no clinical significance.  The examiner stated that if 
the veteran had trigeminal nerve compromise, left-sided 
weakness of the chewing muscle and left paralysis would have 
been present.  He noted that on examination the veteran's 
cranial nerves were within normal limits.  The examiner 
opined that there was no cranial nerve compromise, no 
trigeminal nerve palsy, and the veteran's left-sided numbness 
was not secondary to his dental extraction.  

The veteran continued to seek private and VA medical care for 
his left facial pain.  From July 2001 to July 2005 he was 
seen several times at Palmetto Baptist Medical Center.  In 
July 2001 his cranial nerves were noted to be unremarkable 
and his facial sensation, musculature, and lower cranial 
nerves were all intact.  The examining physician concluded 
that there was no neurological problem causing the veteran's 
symptoms.  Similarly, in July 2005, the veteran was noted to 
have symmetrical facial movement and sensation.  He underwent 
an EEG with normal results and an MRI showed that his cranial 
nerves were unremarkable.  VAMC records also demonstrate that 
the veteran was seen numerous times for complaints of severe 
left facial pain.  In November 2002 it was noted that his 
mouth was slightly twisted.  

In response to the Board's January 2005 remand, the veteran 
was provided a VA examination in March 2005.  He reported a 
history of severe facial pain since a tooth extraction in 
1995.  He also complained of weakness of the left side of his 
body, decreased sensation in his left arm and leg, and 
involuntary jerking of the left side of his face and head.  
While the veteran stated that he had undergone an MRI in the 
past year that showed moderate facial damage, the examiner 
noted that he was unable to verify this claim after reviewing 
the claims folders.  Upon physical examination, the examiner 
observed that the veteran's left face appeared fairly 
symmetric relative to the right side, with the left cheek 
perhaps slightly more puffy than the right cheek.  There was 
no obvious tenderness to palpation of the left cheek.  The 
veteran's left face would draw at times, and the examiner 
observed that it appeared quite voluntary although the 
veteran stated that it was involuntary.  The veteran was able 
to easily open and close his jaw during the examination and 
had excellent masseter strength bilaterally with good 
contraction of both masseters when biting down on teeth.  His 
corneas were equal and intact bilaterally, and there was no 
evidence of ptosis.  There was some pain to the touch of the 
facial skin in different places.  On the motor examination, 
there was giveway weakness due to left leg pain as well as 
giveway weakness on testing the veteran's jaw closure.  He 
had full strength throughout, limited by pain.  Sensory 
examination revealed slightly tender to palpation of the left 
face and coordination testing revealed that the veteran's 
rapidly alternating movements were very slow and deliberate 
bilaterally and painfully effortful.  

The examiner concluded that his main concern for the veteran 
was his chronic pain of the left face.  The examiner noted 
that there was a tremendous amount of embellishment by the 
veteran on the examination.  Specifically, he noted that he 
had never seen giveway weakness of masseter strength while 
the jaw was easily being pulled open with light pressure 
accompanied by perfect contractions when biting down.  In 
addition, the symptoms described by the veteran and those 
noted on the sensory examination were significantly more than 
would be expected from any tooth extraction.  While the 
examiner was not able to quantify the veteran's pain, he 
noted that it did not seem typical of trigeminal neuralgia 
given that it did not have a lancinating nature.  The 
examiner concluded that the veteran's pain may be chronic 
atypical facial pain and, in his opinion, the veteran's 
facial pulling was voluntary.      

A July 2005 MRI disclosed unremarkable cranial nerves.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Cranial neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, may be assigned a maximum rating for severe 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes is for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  

Cranial neuralgia characterized usually by a dull and 
intermittent pain may be assigned a maximum rating for 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated as complete paralysis.  38 C.F.R. § 
4.124.  

Diagnostic Code 8205 provides that moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve warrants a 
10 percent rating; severe incomplete paralysis warrants a 30 
percent rating; and complete paralysis warrants a 50 percent 
rating.  A note following Diagnostic Code 8205 indicates that 
the rating is dependent upon the relative degree of sensory 
manifestation or motor loss.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

While the veteran has consistently complained of chronic 
severe left facial pain to both VA and private health care 
providers, the medical evidence of record does not 
demonstrate that he experiences more than moderate incomplete 
paralysis of the fifth cranial nerve.  In this regard, the 
Board notes that light touch, pinprick, and vibratory 
sensation in the veteran's face have been consistently normal 
throughout the entire claims period.  While an examination of 
the veteran's facial nerves during his VA examination in July 
2001 showed nonspecific numbness of the left face, the 
examiner found that its distribution was inconsistent with 
cranial nerve distribution and determined that the numbness 
was of no clinical significance.  In addition, at his June 
2000 and September 2001 VA examinations, his cranial nerves 
were found to be normal.  Private medical records also 
confirm that the veteran's cranial nerves are normal; in July 
2001 while being treated at the Palmetto Baptist Medical 
Center his cranial nerves were noted to be unremarkable and 
his facial sensation, musculature, and lower cranial nerves 
were intact.  While the veteran has also been noted to have 
facial jerks and drooping of his mouth, the examiner at his 
most recent VA examination in March 2005 opined that the 
veteran's facial pulling was voluntary.  He also noted that 
the pain described by the veteran was not typical of 
trigeminal neuralgia.  Moreover, a July 2005 MRI also noted 
unremarkable cranial nerves.  Thus, it is not even clear from 
the medical evidence that the veteran has the disability for 
which he is seeking increased compensation.  In any event, 
the objective medical findings establish that throughout the 
initial evaluation period the veteran has not had more than 
moderate incomplete paralysis of the left trigeminal nerve.  
Accordingly, a rating in excess of 10 percent is not 
warranted.  

The Board has considered the doctrine of reasonable doubt but 
has determined that it is inapplicable to this claim because 
the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left trigeminal neuropathy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


